Citation Nr: 1533489	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-05 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for obsessive compulsive disorder and generalized anxiety disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to July 1991, June 2004 to September 2004, December 2004 to March 2006, April 2010 to January 2011, and August 2014 to October 2014.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran did not submit a substantive appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a lumbar spine condition, and these issues are not before the Board at this time.  See March 2012 Form 9. 

In the July 2015 Appellant's Brief, the Veteran, through his representative, claimed entitlement to a TDIU in conjunction with the claim for an increased rating for a psychiatric disorder.  See also March 2012 Form 9.  Accordingly, the issue of entitlement to TDIU is raised, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in March 2010, in which the examiner diagnosed the Veteran with obsessive compulsive disorder, generalized anxiety disorder, and panic attacks, and noted that the Veteran had excellent memory.  Since the March 2010 VA examination, the Veteran reports worsening symptoms, including trouble remembering the names of people he sees on a daily basis.  See March 2012 Form 9.  Further, the Veteran submitted an August 2014 service treatment record showing a diagnosis of posttraumatic stress disorder (PTSD), and the provider noted the Veteran's prior diagnoses of obsessive compulsive disorder, generalized anxiety disorder, and panic attacks.  

On review, and given that the Veteran served on active duty after the March 2010 VA examination and prior to the August 2014 diagnosis of PTSD, it is unclear whether the change in diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.  Also, if the Veteran's PTSD is a development of a new and separate condition, then the Veteran would have both service-connected and nonservice-connected psychiatric disorders.  Accordingly, it is unclear whether the Veteran's psychiatric symptoms may be attributed to either his service-connected obsessive compulsive disorder and generalized anxiety disorder or any nonservice-connected psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Because the Veteran has not been afforded a VA examination since March 2010, and based on reports of worsening symptoms, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of the Veteran's psychiatric disorder.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Also, because there is an inferred claim for TDIU, this examination should include an opinion regarding the same.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.
2. Contact the Veteran and request that he provide information as to any outstanding records regarding his mental health and his alleged unemployability.   

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain outstanding VA treatment records dated October 2014 to present. 

4. After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's psychiatric disorder.  Forward the claims file to the examiner for review of the case.  
  
The examiner is asked to address the current nature, diagnosis(es), and symptoms of the Veteran's psychiatric disorder. 

a. For purposes of this opinion, reconcile the current diagnosis(es) with the diagnosis for which service-connection was originally granted, namely obsessive compulsive disorder and generalized anxiety disorder.  The examiner is asked to indicate whether any change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  See service treatment records noting a diagnosis of PTSD in August 2014.

b. If it is a new and separate condition, please opine as to whether it is at least as likely as not that the new condition is related to the Veteran's service, to include the in-service diagnosis of PTSD in August 2014.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c. If the new and separate condition is not related to service, attempt to the extent possible to distinguish the effects of the service-connected psychiatric disorder and the non-service-connected psychiatric disorder.  If it is not possible to distinguish the symptoms, this must be so noted.

d. Interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disability on his ability to perform physical and mental tasks in a work-like setting.  

5. Thereafter, readjudicate the increased rating issue on appeal, to include TDIU, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




